RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206            2       DeGidio v. West Group Corp., et al.             No. 02-3739
    ELECTRONIC CITATION: 2004 FED App. 0019P (6th Cir.)
                File Name: 04a0019p.06                    New York, for Appellee. ON BRIEF: Anthony J. DeGidio,
                                                          Jr., Toledo, Ohio, for Appellant. Robert L. Raskopf, Jennifer
                                                          Johnson Millones, WHITE & CASE, New York, New York,
UNITED STATES COURT OF APPEALS                            for Appellee. Richard M. Kerger, KERGER & KERGER,
                                                          Toledo, Ohio, for Appellee.
              FOR THE SIXTH CIRCUIT
                _________________                           KENNEDY, J., delivered the opinion of the court, in which
                                                          MARTIN, J., joined. MOORE, J. (pp. 15-17), delivered a
 ANTHONY J. DE GIDIO ,            X                       separate opinion concurring in part and concurring in the
         Plaintiff-Appellant,      -                      judgment.
                                   -
                                   -  No. 02-3739                                _________________
            v.                     -
                                    >                                                OPINION
                                   ,                                             _________________
 WEST GROUP CORPORATION ;          -
 THE THOMSON                       -                        KENNEDY, Circuit Judge. Plaintiff appeals the district
 CORPORATION ; WEST                -                      court’s order granting summary judgment to Defendants.
 LICENSING CORPORATION ,           -                      Plaintiff DeGidio argues that the district court erred when it
        Defendants-Appellees. -                           determined that his mark, LAWOFFICES, was descriptive
                                   -                      and that it had not acquired secondary meaning. We affirm.
                                  N
      Appeal from the United States District Court                                 BACKGROUND
       for the Northern District of Ohio at Toledo.
     No. 99-07510—David A. Katz, District Judge.           This case represents an attempt by Plaintiff, Anthony
                                                          DeGidio, to obtain trademark protection for the mark
               Argued: December 5, 2003                   LAWOFFICES.1 Plaintiff is the registrant of the domain

          Decided and Filed: January 14, 2004
                                                              1
                                                                Although the specific facts of this case invo lve the designation
  Before: KENNEDY, MARTIN, and MOORE, Circuit             LawOffices.net, as Plaintiff points out, the “.net” has no trademark
                    Judges.                               significance. Appellant Br. at 11 (quoting The Patent and Trad emark
                                                          Office Examination Guide No. 2-99 (Sept. 29, 1999) (noting that when a
                  _________________                       trademark “is composed , in whole or in part, of a domain name, neither
                                                          the beginning of the [Uniform Resource Locator] (http://www.) nor the
                                                          TLD [top-level domain] have any source indicating significance. Instead,
                       COUNSEL                            those designations are merely devices that every Internet site provider
                                                          must use as part of its addre ss.”) So Plaintiff is really seeking to
ARGUED: Anthony J. DeGidio, Jr., Toledo, Ohio, for        trademark LAWOFFICES. This would affect those practitioners who
Appellant. Robert L. Raskopf, WHITE & CASE, New York,     have and who will seek to set up their practice as “Law Office[s] of
                                                          [Individual’s Name.]”

                            1
No. 02-3739            DeGidio v. West Group Corp., et al.                   3    4       DeGidio v. West Group Corp., et al.                   No. 02-3739

name “lawoffices.net” and alleged founder and owner of the                        “lawoffice.com”7 to market the West Legal Directory, which
corresponding website,2 which provides a directory of forty                       serves as an online resource for various legal information.8
attorneys, legal information relating to cyberlaw issues, a
vanity e-mail service,3 listing of domain names for sale,4 and                       Plaintiff filed this trademark action on August 24, 1999
a hosting service for legal related websites. Plaintiff,                          alleging violations of the Ohio Deceptive Trade Practices Act,
however, does not own either a federal or state registration for                  OHIO REV . CODE ANN . § 4165.01 et seq. (Count I);
the LawOffices.net designation.5                                                  unauthorized use of trademark pursuant to OHIO REV . CODE
                                                                                  ANN . §1329 et seq. (Count II);9 common law unfair
  Defendants, West Group Corporation, The Thompson                                competition (Count III); false designation of origin under
Corporation, and West Licensing Corporation, utilize the                          15 U.S.C. § 1125(a) (Count IV); federal trademark dilution
designation Lawoffice.com6 and the domain name                                    (Count V); common law dilution (Count VI); and the tort of
                                                                                  misappropriation (Count VII). Both parties moved for
                                                                                  summary judgment.            The district court found that
                                                                                  LAWOFFICES was not a protectible mark because it was
                                                                                  descriptive and it had not acquired a secondary meaning.
                                                                                  Accordingly, the district court granted Defendants’ motion for
                                                                                  summary judgment as to counts I-VI, but not VII. Plaintiff
                                                                                  dismissed count VII and thereafter timely appealed.
                                                                                                      STANDARD OF REVIEW
    2
      Plaintiff registered the domain name on Janua ry 25, 1996 and began
the creation of the website in February of 1996.
                                                                                    We review a district court’s grant of summary judgment de
                                                                                  novo. Terry Barr Sales Agency, Inc. v. All-Lock Co., 96 F.3d
3
     Vanity e-mail is a se rvice whereb y an individual could obtain an e-
                                                                                  174, 178 (6th Cir. 1996). In deciding a summary judgment
mail address with “@lawoffices.net” after the individual’s name (e.g.
smith@lawoffices.net).
                                                                                      7
    4
                                                                                        Visitors to lawoffice.com are redirected to a Findlaw directory page
      Do main names is a service where by a person can set up a website           at http://directory.findlaw.com.
with “.lawoffices.net” at the end (e.g. smith.lawoffices.net).
                                                                                      8
    5
                                                                                        The website offers information on over four hundred legal topics,
      The essential features of Plaintiff’s putative trademark are: (1) a         a directory of approximately 1 million attorneys and other legal
capitalization of “l” and “o;” (2) pluralization of “lawoffice;” and              professionals, an online searchable legal dictionary, and a frequently
(3) placement of the term “LawOffice.net” in black font in a horizontal           asked questions section. West also offers fee-based services, such as e-
rectangular b ox that is shaded in marbled white and light gray.                  mail, website creation and hosting, and sponsorship packages. None of
                                                                                  the fee-based services, however, are advertised at the Lawoffice.com
    6                                                                             website.
      The essential features o f Defendant’s designation are:
(1) captialization of the letter “l” only; (2) singular, as opp osed to plural,       9
“lawoffice;” (3) italicization of “law;” (4) place ment of Lawoffice.co m in            As the district court noted, Plaintiff has withdrawn Count II because
white font in a dark blue rectangular box; (5) a multi-colored open door          in order to sustain a cause of action in Count II, a plaintiff must own a
emblem situated over the “dot;” and (6) the text “from W est Legal                registered trademark, O H IO R EV . C ODE A N N . § 13 29.6 6, and Plaintiff in
Directory” place in smaller white font beneath Lawoffice.                         the pre sent case do es not.
No. 02-3739        DeGidio v. West Group Corp., et al.       5    6      DeGidio v. West Group Corp., et al.         No. 02-3739

motion, this court cannot weigh the evidence, judge the           we do under the federal law. Allard Enters., Inc. v. Advanced
credibility of witnesses, or determine the truth of the matter    Programming Res., Inc., 146 F.3d 350, 354-55 (6th Cir.
asserted. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255      1998); Abercrombie & Fitch Stores, Inc. v. Am. Eagle
(1986). We view the evidence and draw all “justifiable            Outfitters, Inc., 280 F.3d 619, 626 n. 2 (6th Cir. 2002);
inferences” in the light most favorable to the non-movant. Id.    Laventhal & Assoc., Inc. v. Thomson Cent. Ohio, 714 N.E.2d
Summary judgment is appropriate where “there is no genuine        418, 423 (Ohio Ct. App. 1998). Finally, the same federal
issue as to any material fact and . . . the moving party is       trademark principles apply to analogous federal and state
entitled to a judgment as a matter of law.” Fed. R. Civ. P.       common law claims. Daddy’s Junky Music v. Big Daddy’s
56(c). “[T]he mere existence of some alleged factual dispute      Family Music, 109 F.3d 275, 288 (6th Cir. 1997).
between the parties will not defeat an otherwise properly
supported motion for summary judgment. . ..” Anderson, 477          As the district court observed, “whether Plaintiff’s mark
U.S. at 247-48 (emphasis in original). Mixed questions of         qualifies for trademark protection is determined by where the
law and fact are reviewed de novo. Williams v. Mehra, 186         mark falls along the established spectrum of distinctiveness.”
F.3d 685, 689 (6th Cir. 1999) (en banc).                          DeGidio, No. 3:99 CV 7510, slip op. at 9-10 (citing Boston
                                                                  Beer Co. v. Slesar Bros. Brewing Co., 9 F.3d 175, 180 (1st
                        ANALYSIS                                  Cir. 1993)). Putative trademarks may either: (1) be inherently
                                                                  distinctive or (2) acquire distinctiveness through secondary
  As the district court correctly noted, in order to prevail on   meaning. See Two Pesos, 505 U.S. at 769. Professor
any of the first six counts, Plaintiff must establish that the    McCarthy, in his treatise, further explains that:
designation “LawOffices.net” is indeed a valid and legally
protectable trademark. See DeGidio v. West Group Corp.,               Within the two basic categories are sub-categories that
No. 3:99 CV 7510, slip op. at 6-7 (N.D. Ohio Mar. 18, 2002)           form the complete spectrum of distinctiveness of marks.
(citing Herman Miller, Inc. v. Palazzetti Imports & Exports,          Arrayed in an ascending order roughly reflecting their
Inc., 270 F.3d 298, 308 (6th Cir. 2001), Am. Online, Inc. v.          eligibility to trademark status and the degree of
AT&T Corp., 243 F.3d 812, 819 (4th Cir. 2001); Sunbeam                protection afforded, the categories are: (1) generic terms;
Products Inc. v. The West Bend Co., 123 F.3d 246, 251 (5th            (2) descriptive; (3) suggestive; (4) arbitrary or fanciful.
Cir. 1997), overruled in part on other grounds sub nom.,              Generic terms can never be trademarks, descriptive terms
Traffix Devices, Inc. v. Mktg. Displays Inc., 532 U.S. 23             are not inherently distinctive and suggestive, arbitrary
(2001)) The district court also correctly noted that the              and fanciful terms are regarded as being inherently
Lanham Act offers protection against infringement of both             distinctive.
registered and unregistered marks. See, e.g., Two Pesos, Inc.
v. Taco Cabana, Inc., 505 U.S. 763, 768 (1992). To                2 MCCARTHY ON TRADEMARKS AND UNFAIR COMPETITION
determine whether an unregistered mark is entitled to             § 11:2 (4th ed. 2003). See also Induct-O-Matic Corp. v.
protection under § 43(a), the courts look to the general          Indoctotherm Corp., 747 F.2d 358, 362 (6th Cir. 1984).
principles qualifying a mark for registration under § 2 of the
Lanham Act. ETW Corp. v. Jireh Pub., Inc., 332 F.3d 915,            In the present case, neither party is arguing that Plaintiff’s
921 (6th Cir. 2003) (citing Two Pesos, 505 U.S. at 768). As       mark is either generic or arbitrary or fanciful. Because
this Court has previously indicated, we employ the same           suggestive marks are inherently distinctive, whereas
analysis to alleged trademark violations under Ohio law, as       descriptive marks can only acquire distinctiveness through
No. 02-3739           DeGidio v. West Group Corp., et al.                7    8      DeGidio v. West Group Corp., et al.        No. 02-3739

secondary meaning, we first consider into which sub-                              about the quality, ingredients or characteristics of the
category, Plaintiff’s mark falls.                                                 product or service? In doing this, it must be kept in mind
                                                                                  that the ordinary consumer does not spend much time in
1. Plaintiff’s mark is descriptive                                                the marketplace lingering over such problems. On the
                                                                                  other hand, if the potential buying class at issue are
   “A suggestive term suggests rather than describes an                           experts or professionals, a more critical examination is
ingredient or characteristic of the goods and requires the                        reasonable.
observer or listener to use imagination and perception to                         (2) Does the mark directly convey a real and unequivocal
determine the nature of the goods.” Induct-O-Matic, 747 F.2d                      idea of some characteristic, function, quality or
at 362. As this Circuit explained earlier, examples of a                          ingredient of the product or service to a reasonably
suggestive term include “CITIBANK, which connotes an                              informed potential buyer? That typical buyer will
urban or modern bank, or GOLIATH, for wood pencils,                               already have some knowledge about the product or
connoting a large size.” Champions Golf Club, Inc. v. The                         service and is neither an expert nor a totally uninformed
Champions Golf Club, Inc., 78 F.3d 1111, 1117 (6th Cir.                           about the product. Is some reflection or multi-stage
1996). On the other hand, a trademark is merely descriptive                       reasoning process necessary to cull some direct
if it describes one, or more, of the following: “the intended                     information about the product from the term used as a
purpose, function or use of the goods. . .the class of users of                   mark?
the goods; a desirable characteristic of the goods; or the end                    (3) Does the mark so closely tell something about the
effect upon the user.” Wynn Oil Co. v. Thomas, 839 F.2d                           product or service that other sellers of like products
1183, 1190 (6th Cir. 1988). As the Champions Golf Club                            would be likely to want to use the term in connection
court explained, “examples of descriptive marks are BEST,                         with their goods? Perhaps a more realistic way to pose
SUPERIOR, and PREFERRED.” Champions Golf Club, 78                                 this question is to ask whether, without any prior
F.3d at 1117.                                                                     knowledge of this mark, others would be likely to want
                                                                                  to use it to describe their products?
  The district court found that Plaintiff’s mark was, at best,                    (4) Are, in fact, other sellers now using this term to
descriptive. DeGidio, No. 3:99 CV 7510, slip op. at 16. To                        describe their products? Even if the mark is descriptive
aid in its determination, the court relied on a following six-                    and has attained secondary meaning, if many others in
factor test that was articulated by Professor McCarthy10 and                      other product markets are using this term, the mark may
accepted by the parties:                                                          be labelled [sic] “weak” and entitled only to narrow
                                                                                  protection.
  (1) How much imagination on the buyer’s part is                                 (5) Even though the mark may tell something about the
  required in trying to cull a direct message from the mark                       goods or services, is it just as likely to conjure up some
                                                                                  other, purely arbitrary connotation? E.g., SUGAR &
                                                                                  SPICE baked goods, or POLY PITCHER plastic
    10
        Professor McC arthy developed the test to assist lawyers and judges       pitchers.
in distinguishing between descriptive and suggestive marks because “the           (6) How does the mark fit into the basic concept that
descriptive-suggestive dichotomy [is not] some kind of concrete and               descriptive marks cannot pinpoint one source by identifying
objective classification system. It is no more objective and free of
personal predilections that a test which asks persons to divide all color
                                                                                  and distinguishing only one seller? That is, are buyers
shades into ‘light’ and ‘dark.’” 2 M C C A R TH Y § 11:71.
No. 02-3739        DeGidio v. West Group Corp., et al.       9    10     DeGidio v. West Group Corp., et al.                       No. 02-3739

  likely to regard the mark really as a symbol of origin, or      service without a client actually going to a physical office
  merely as another form of self-laudatory advertising?           does not change the meaning of the term “law office.”11

2 MCCARTHY § 11:71.                                                  Second, Plaintiff argues that the district court should have
                                                                  concluded that “LAWOFFICES was suggestive and therefore
   Plaintiff raises a number of arguments challenging the         a trademark for domain name sales (an online searchable
district court’s holding. We find them to lack any merit.         database of domain names for sale), website hosting (and
Ordinarily, we review the district court’s classification of a    third level domain name creation and sales), and the provision
term as “descriptive” or “suggestive” under the clear error       of vanity email services.” Appellant Br. at 18. Although we
standard. See, e.g., Sands, Taylor & Wood Co. v. The Quaker       find that the district court did not necessarily view evidence
Oats Co., 978 F.2d 947, 952 (7th Cir. 1992); 2 MCCARTHY §         in light most favorable to Plaintiff when it applied the six-
11:3 (citing 1st, 2nd, 3rd, 4th, 5th, 7th, 8th, and Federal       factor McCarthy test,12 we nevertheless uphold the district
Circuits). However, as the Seventh Circuit noted, a grant of      court’s opinion. The district court found that the second
a summary judgment motion on the question of whether the          factor weighed in favor of Plaintiff. It also found that factors
mark is descriptive or suggestive, even resolving all factual     three through six weighed heavily in favor of Defendant.
disputes in favor of a non-moving party, amounts to a legal       Since the descriptive-suggestive distinction is a continuum,
conclusion. The Quaker Oats Co., 978 F.2d at 952. This            we find that, even if we view the evidence in the light most
legal conclusion is reviewed de novo. Id. See also                favorable to Plaintiff, the mark LAWOFFICES lies very close
Eisenmann Corp. v. Sheet Metal Workers Int’l Ass’n Local          to the descriptive end of a continuum.
No. 24, 323 F.3d 375, 380 (6th Cir. 2003).
  First, Plaintiff argues that the district court erred when it
concluded that “LAWOFFICES was merely descriptive of an
online database of attorneys and the electronic publication via        11
a global network of computers” because, according to                      Plaintiff in his reply brief takes “issue with the finding that one
Plaintiff, there is no “law office that provides a software       typically would find a law office which provides to the public the service
                                                                  of searching for other attorneys or a service that publishes law articles and
based service by which the attorney can enter their name,         decisions to the public.” This statement is baffling because, to the best of
contact information, and specialty, into a database made          this Court’s knowledge, attorneys routinely provide references to other
available to individuals around the world and which is            attorneys, as well as pro vide th eir clients with copies of relevant law
searchable by those users by the attorney’s name, state, or       articles and court decisions. The fact that P laintiff chooses not to charge
specialty.” Appellant Br. at 17-18. Plaintiff misses the mark     the public for the provision of these services may make him a good
                                                                  person, but it does not entitle him to trademark protection.
on this argument. When potential clients think of the services
that one would obtain from a lawyer in a law office, they              12
                                                                          W ith regard to the first factor, the district co urt noted that “the re is
certainly envision referrals to specialists, advice on lawyers    not a high degree of imagination that a typical buyer must employ to
in other jurisdictions, and other legally-related advice. The     imagine the nature of Plaintiff’s services, particularly in light of the
fact that Plaintiff (and Defendant) can now provide the same      sophistication level of the attorneys and other consumers likely to utilize
                                                                  such a website.” DeGidio, No. 3:99 CV 7510, slip op. at 14. Had the
                                                                  district court found that after conducting a trial, we would not disturb that
                                                                  finding. We are troubled, however, by this conclusion at a summary
                                                                  judgment stage.
No. 02-3739            DeGidio v. West Group Corp., et al.               11     12   DeGidio v. West Group Corp., et al.          No. 02-3739

   Finally, as Defendant points out, the main problem with                      “must show that, in the minds of the public, the primary
Plaintiff’s position is that Defendant in this case is not even                 significance of a product feature or term is to identify the
accused of providing those services (i.e. domain name sales,                    source of the product rather than the product itself.” Inwood
website hosting, and vanity e-mail) on the website that                         Labs., Inc. v. Ives Labs., 456 U.S. 844, 851 n. 11 (1982). As
allegedly infringed on Plaintiff’s mark.13 One can imagine a                    the district court noted:
hypothetical case in which a defendant would provide
services identical to Plaintiff’s on a LAWOFFICE.COM                              Courts in this Circuit evaluate seven factors to determine
website. That case would present an interesting question of                       whether a mark has acquired secondary meaning:
whether “LAWOFFICES” is a suggestive or a descriptive                             (1) direct consumer testimony; (2) consumer surveys;
mark with regard to those services. Since the present                             (3) exclusivity, length and manner of use; (4) amount and
controversy does not involve such a fact pattern, we do not                       manner of advertising; (5) amount of sales and number
address the question of whether “LAWOFFICES” could ever                           of customers; (6) established place in the market; and
be a suggestive mark.14                                                           (7) proof of intentional copying. Mktg. Displays, Inc. v.
                                                                                  TrafFix Devices, Inc., 200 F.3d 929, 937 (6th Cir. 1999),
2. Plaintiff’s mark has not acquired secondary meaning.                           rev’d on other grounds, 532 U.S. 23 (2001). “[I]t is the
                                                                                  party seeking protection of a mark who bears the burden
   Since Plaintiff has failed to establish that his mark is                       of proving that secondary meaning has attached.” Boston
suggestive, he must establish that the mark has acquired                          Beer Co., 9 F.3d at 182 (citing Bristol-Meyers Squibb
secondary meaning in the marketplace. “Secondary meaning                          Co. v. McNeil-P.P.C., Inc., 973 F.2d 1033, 1041 (2nd
is used generally to indicate that a mark or dress has come                       Cir. 1992); Blinded Veterans Assoc. v. Blinded Am.
through use to be uniquely associated with a specific source.”                    Veterans Found., 872 F.2d 1035, 1041 (D.C. Cir. 1989)).
Two Pesos, 505 U.S. at 766 n.4 (citations omitted). Plaintiff                     “The evidentiary burden necessary to establish secondary
                                                                                  meaning is substantial.” Burke-Parsons-Bowlby Corp.
                                                                                  v. Appalachian Log Homes, Inc., 871 F.2d 590, 596 (6th
    13                                                                            Cir. 1989) Secondary meaning is established when a
       As Defendant points out in its brief, “a retailer may not claim the        preponderance of the evidence demonstrates “that the
word “Bicycle Shop” as a trade mark for his bicycle store bec ause he also
sells soft drinks and can dy under the “B icycle Shop” brand . Because            attitude of the consuming public toward the mark denotes
W est does not list domain names for sale un der its Lawoffice.com mark,          ‘a single thing coming from a single source.’” Id. at 596
it does not infringe an y supp osed protectable element of D eGidio’s             (quoting Aloe Cream Labs. v. Milsan, Inc., 423 F.2d 845,
designation.” Appellee Br. at 17 n. 10.                                           849 (5th Cir. 1970)). The best evidence of secondary
    14
                                                                                  meaning is direct evidence; however, such evidence is
       Plaintiff in his reply brief argues that “W est’s claims that there is     rarely available. See id.; Libbey Glass, Inc. v. Oneida
no infringem ent were not addressed by the T rial Co urt bec ause it found        Ltd., 61 F. Supp. 2d 700, 707 (N.D. Ohio 1999).
no mark rights. Any arguments as to infringement are not yet ripe for
review and cannot be analyzed until one knows what services have been             Therefore, courts often draw inferences form the above
trademarked.” App ellant Reply Brief at 3. W e disagree. As stated above,         factors. See id.
our problem with Plaintiff’s case is not the question of whether services
have been trademarked, but a more limited problem that there is nothing         DeGidio, No. 3:99 CV 7510, slip op. at 17. The district court
in the record to support the claim that Defendant did any of the things         applied the seven-factor test and found that Plaintiff failed to
that, assuming Plain tiff has a trademark, would amount to an
infringem ent.
No. 02-3739        DeGidio v. West Group Corp., et al.         13    14   DeGidio v. West Group Corp., et al.        No. 02-3739

meet his burden with respect to establishing a secondary             years generated mere $200 in revenue from banner
meaning for his mark. We agree.                                      advertisements and click-through revenues. Burke-Parsons-
                                                                     Bowlby, 871 F.2d at 596 ($2,000,000 in gross sales is
   First, with regard to consumer testimony, Plaintiff provided      insufficient to establish secondary meaning). Sixth, neither
affidavits of three people who visited lawoffices.net website.       side presented evidence regarding Plaintiff’s market share.
The affidavits provide no testimony that affiants identify the       Seventh, Plaintiff failed to establish that Defendant
website with a particular source of services. Mere use of a          intentionally copied Plaintiff’s mark. At most, Plaintiff
website does not equal identification with a particular              established that Defendant knew of Plaintiff’s website.
provider. The district court also rejected as irrelevant the         However, mere knowledge of the competitor’s mark is
rankings by WebsMostLinked.com, a site that ranks websites           insufficient as a matter of law to prove intentional copying.
based upon the number of other sites that link to them. We           As the district court noted, “intentional copying...is not
agree. Second, neither side has provided consumer surveys.           actionable under the Lanham Act absent evidence that the
Third, the district court found that, even assuming that length      copying was done with the intent to derive a benefit from the
and continuity of use is favorable to Plaintiff, the wide use of     reputation of another.” DeGidio, No. 3:99 CV 7510, slip op.
the phrase “law office(s)” weighed against a finding of              at 23 (citations omitted). Plaintiff’s suggestion that
secondary meaning. See, e.g., K’Arsan Corp. v. Christian             Defendant wanted to derive a benefit from his minimal $50
Dior Perfumes, Inc., No. 97-1867, 1998 WL 777987, at *5              annual business is meritless.
(6th Cir. 1998) (“Third-party use of ‘sun powder’ (by at least
two, and as many as five, other companies...) weakens the                                  CONCLUSION
mark.”) (citing Data Concepts Inc. v. Digital Consulting, Inc.,
150 F.3d 620, 625 (6th Cir. 1998)); Amstar Corp. v.                    In sum, we conclude that Plaintiff’s mark is descriptive and
Domino’s Pizza, Inc., 615 F.2d 252, 260 (5th Cir. 1980)              that it has not acquired secondary meaning. Accordingly, we
(finding it significant that there was widespread third-party        affirm the district court’s decision.
registration of “Domino”); Sun Banks of Fla., Inc. v. Sun Fed.
Sav. & Loan Ass’n, 651 F.2d 311, 316 (5th Cir. 1981)
(finding 4400 businesses using “Sun” in their names to be
“impressive evidence that there would be no likelihood of
confusion between Sun Banks and Sun Federal.”) Fourth, the
district court found that Plaintiff’s advertising expenditures of
$2,500 over four years is woefully insufficient to establish
secondary meaning. See, e.g., Burke-Parsons-Bowlby Corp.
v. Appalachian Log Homes, Inc., 871 F.2d 590, 596 (6th Cir.
1989) (observing that “extensive advertising which results in
consumer association with a single source” is needed to
establish secondary meaning and finding that $100,000 in
advertising expenses was not enough to establish secondary
meaning without further evidence that such advertising was
extensive or beyond necessary to survive in the market.)
Fifth, the district court credited evidence that Plaintiff in four
No. 02-3739        DeGidio v. West Group Corp., et al.        15    16       DeGidio v. West Group Corp., et al.                   No. 02-3739

                  ____________________                              between the “.net” top-level domain (“TLD”)1 and the “.com”
                                                                    TLD on West’s mark of “Lawoffice.com” would not matter,
                    CONCURRENCE                                     see Patent and Trademark Office, “Examination Guide No. 2-
                  ____________________                              99: Marks Composed, in Whole or in Part, of Domain
                                                                    Names” (Sept. 29, 1999), I believe that we can consider the
  KAREN NELSON MOORE, Circuit Judge, concurring in                  entire mark as used by DeGidio when inquiring as to its
part and concurring in the judgment. While I agree with the         distinctiveness. See In re Anylens Acquisition, LLC, Nos. 02-
majority that DeGidio has failed to demonstrate that his mark       1493, 02-1494, 2003 WL 1194293, at *3 (Fed. Cir. Mar. 10,
has inherent or acquired distinctiveness warranting protection      2003) (noting a TLD can distinguish a particular type of
under the Lanham Act, I write separately to explain my              organization from organizations associated with other TLDs);
conclusion that DeGidio’s mark is merely descriptive rather         Virtual Works, Inc. v. Volkswagen of America, Inc., 238 F.3d
than suggestive. I agree with the majority that the district        264, 271 (4th Cir. 2001) (“vw.net” only “confusingly similar”
court did not, as is appropriate on summary judgment,               to “VW”). The TLD “.net” is short for “network,” and
necessarily view all of the evidence in the light most              originally was exclusively for use by network providers.2
favorable to DeGidio. I also agree that the district court’s        When DeGidio began LawOffices.net, he specifically chose
holding was nonetheless correct, but I reach that conclusion        a “.net” TLD because he planned to offer web site hosting
by a slightly different route.                                      services on his web site. See Joint Appendix at 98-100. I
   We deal in this case with two sets of services: the domain
name sales, web site hosting, and email hosting services                 1
(“internet services”); and the online attorney database and                  Each website has a corresponding domain name, which
                                                                             is an identifier somewhat analogous to a telephone
legal information database services (“database services”). I                 number or street address. Domain names consist of a
believe that “LawOffices.net” is clearly descriptive as to the               second-level domain — simply a term or series of
provision of legal information and attorney references. With                 terms (e.g., a2zsolutions) — followed by a top-level
respect to the internet services, however, I read the factual                domain, many of which describe the nature of the
record differently from the majority, for I believe that West is             enterprise.       Top-level domains include “.com”
                                                                             (commercial), “.edu” (educational), “.org” (no n-pro fit
in fact “accused of” providing web site hosting and vanity                   a n d m i s c e ll a n e o u s o r g a n i z at i o n s ) , “ . g o v ”
email services on its web site. See Appellee’s Br. at 7 (“West               (government), “.net” (networking provider), and “.mil”
has also offered . . . e-mail and Web site creation and hosting              (military).
services.”). I think it is therefore necessary to inquire whether   Interactive Prods. Corp. v. a2z Mobile Office Solutions, Inc., 326 F.3d
“LawOffices.net” is descriptive or suggestive as to those two       687, 691 (6th Cir. 2003) (citations omitted).
internet services; although the internet services present a more         2
difficult question, one the district court did not fully address,         Originally, the TLD “.net” was only available to network service
                                                                    providers, but according to one circuit, it was in September 19 95 that the
I nonetheless believe that “LawOffices.net” is descriptive as       organization in charge of assigning T LDs stop ped en forcing these
to these services as well.                                          distinctions. See Virtual W orks, Inc. v. Volkswagen of America, Inc., 238
F.3d 264, 266 (4th Cir. 2001). DeGidio claimed in his deposition
  While it seems settled that if we were to find that DeGidio       testimony that “.net” was still restricted when he registered
had a protectable mark in “LawOffices.net,” the difference          “LawOffices.net.” If DeGidio is better informed than our sister circuit as
                                                                    to the pre cise da te when “.net” ceased to be a restrictive TLD, it can only
                                                                    hurt his case that his mark is not descriptive.
No. 02-3739        DeGidio v. West Group Corp., et al.      17

would therefore hold that the mark “LawOffices.net” is
descriptive as to the network services that DeGidio offered on
his site, namely the web site hosting and vanity email
services. See, e.g., Eglen v. America Online, Inc., No. TH 00-
135-C-M/H, 2003 WL 21508343, at *9-*10 (S.D. Ind. June
12, 2003) (“hometown.net” is descriptive as to local network
service provider’s services).
  I therefore concur in Part 2 of the majority’s opinion and in
the judgment.